Citation Nr: 0204989	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-19 946A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of fracture of the left tibia and 
fibula.  

Entitlement to a rating in excess of 10 percent for a left 
knee disability.

Entitlement to a compensable rating for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 10, 1973, to July 11, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to increased 
ratings for the service-connected disabilities identified on 
the title page of this decision.  

The veteran has also filed a Notice of Disagreement with the 
effective date assigned for the grant of service connection 
for degenerative joint disease of the lumbar spine with 
limitation of motion by rating decision of January 2001.  
Although a May 2001 rating decision granted an earlier 
effective date of February 1, 1995, for the grant of service 
connection for his lumbar disability, the veteran has 
continued his appeal, seeking an effective date prior to 
February 1, 1995, for the grant of service connection for 
that disability.  The RO's failure to issue a Statement of 
the Case in response to the veteran's Notice of Disagreement 
requires remand pursuant to the United States Court of 
Appeals for Veterans Claims decision in Manlicon v. West, 12 
Vet. App. 238 (1999).  That matter is addressed in the Remand 
portion of this decision.  

The record further shows that in February 2001, the claimant 
filed a claim for direct service connection for a left foot 
and left ankle disability.  The record shows that a prior 
final rating decision of October 1996 denied service 
connection for a left ankle disability as secondary to the 
claimant's service-connected fractures of the left tibia and 
fibula.  Further, in June 2001, the veteran claimed service 
connection for chronic headaches claimed as residual to nerve 
damage sustained in his February 1974 motor vehicle accident.  
The RO has failed to adjudicate those additional issues, and 
they are not currently in appellate status before the Board.  
The Board limits its consideration herein to the issues 
identified on the title page of this decision.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the veteran and his representative were notified 
of the provisions of the VCAA by RO letter of March 1, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's current claims do not address 
the reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In May 2001, the RO sent the veteran a letter describing the 
information and evidence necessary to substantiate the 
claims.  The RO also explained how VA would assist in 
acquiring the necessary information and evidence.

The evidence in this case shows that the RO has obtained the 
claimant's complete service medical records and all 
postservice private and VA medical records identified by the 
claimant.  In addition, he has been afforded a magnetic 
resonance imaging (MRI) scan in January 1995; special VA 
orthopedic examinations in January 1996, in September 1996, 
and in June 1998; and X-ray examinations in September 1999, 
in February 2000, and in November 2000.  The veteran has 
appeared and offered testimony in support of his claims at a 
personal hearing held in July 1999 before an RO Hearing 
Officer.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The appellant has not argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claims.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the appellant has been made aware of the information 
and evidence necessary to substantiate the claims, and there 
is no reasonable possibility that further assistance would 
aid in substantiating his claims.  For these reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).
  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran's service-connected postoperative residuals 
of fracture of the left tibia and fibula are currently 
manifested by well-healed fracture and osteotomy sites, a 
mild residual varus alignment of the distal left tibia in the 
coronal plane, a segmental defect in the left fibula due to 
corrective surgery, moderate persistent discomfort over the 
fracture site, and a 3/4 -inch shortening of the left lower 
extremity, with X-ray evidence of abundant callus formation 
and no evidence of bone destruction or sequestration.  

3.  The veteran's service-connected left knee disability is 
currently manifested by a mildly antalgic gait, mild medial 
joint line tenderness, limitation of flexion to 120 degrees, 
mild chondromalacia of the left patella, pain on weight-
bearing, and X-ray evidence of medial compartment narrowing 
and sclerosis, hypertrophic spurring of the articular 
margins, and bony spurring along the superior margin of the 
patella, without objective evidence of subluxation, 
instability or pain on motion.  

4.  The veteran's service-connected left hip disability is 
currently manifested by limitation of flexion to 100 degrees, 
X-ray evidence of bony spurring along the superior acetabular 
margin, and objective evidence of pain on motion.

5.  The veteran's service-connected postoperative residuals 
of left tibia and fibula fractures, left knee disability, and 
left hip disability are not manifested by unusual or 
exceptional factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
render inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of fracture of the left tibia and 
fibula are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, § 4.71a, 
Diagnostic Code 5262 (2001).

2.  The criteria for an increased rating of 10 percent for 
traumatic arthritis of the left knee with limitation of 
motion are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2001).

3.  The criteria for an increased rating of 10 percent for 
traumatic arthritis of the left hip are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5263 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with  38 C.F.R. Part 4, §§ 4.1 through 4.10 
(2001) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities of the left hip, 
knee and left lower leg.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  The Board has determined, however, that earlier 
diagnostic studies aid in establishing a more complete 
disability picture than reliance solely upon those more 
recently obtained, and has reviewed that evidence where 
appropriate.  


I.  The Evidence

The veteran sustained injuries to his left lower extremity in 
a February 1974 motor vehicle accident while on active duty, 
and was subsequently granted service connection for residuals 
of fracture of the left tibia and fibula with pain, a one-
inch shortening of the left leg, and hyperostosis of the 
fracture site, evaluated as 10 percent disabling; and for a 
scar of the left fifth finger, for residuals of fracture of 
the left fifth finger, and for facial scars, each evaluated 
as noncompensably disabling.  A rating decision of March 1995 
increased the evaluation for the veteran's service-connected 
residuals of fracture of the left tibia and fibula to 20 
percent disabling, and he appealed that determination, 
seeking a higher evaluation.  He further claimed service 
connection for a left knee disability and a left hip 
disability as secondary to his service-connected fractures of 
the left tibia and fibula.

The record shows that a rating decision of October 1996 
granted service connection for postoperative residuals of 
left knee arthrosis, evaluated as 10 percent disabling, and 
for overuse syndrome of the left hip, evaluated as 
noncompensably disabling, and that decision was not appealed 
and became final.  A Board decision of August 1997 denied the 
veteran's claim for a rating in excess of 20 percent for his 
service-connected postoperative residuals of fracture of the 
left tibia and fibula, and that decision became final.  On 
May 11, 1998, the claimant applied for increased ratings for 
each of those service-connected disabilities. 

The pertinent evidence of record at the time of the veteran's 
application for increase included a January 1995 MRI scan of 
the left knee; a VA hospital summary and treatment records, 
dated in June 1995; special VA orthopedic examinations in 
January 1996, in September 1996, and in June 1998; additional 
VA X-ray examinations of the veteran in September 1999, in 
February 2000, and in November 2000; VA outpatient treatment 
records of the veteran, dated from July 1995 through November 
2000; and his testimony in support of his claims at a 
personal hearing held in July 1999 before an RO Hearing 
Officer.  

The VA MRI scan of the veteran's left knee in January 1995 
revealed a horizontal tear of the left medial meniscus, 
possible tears of the lateral meniscus, degenerative joint 
disease of the medial compartment of the left knee, and a 
healed left tibial fracture with anterolateral bowing, 
producing a varus alignment.  In January 1995, the veteran 
underwent a left knee arthroscopy with debridement of tears 
of the medial meniscus, and Grade II changes in the medial 
femoral condyle and Grade III changes in the medial tibial 
plateau were found.  A VA hospital summary and treatment 
records, dated in June 1995, shows that the veteran underwent 
an osteotomy, closed osteoclasis, and Ilizarov external 
fixator placement for correction of a left tibial malunion 
and varus deformity, with subsequent good healing of the 
tibial osteotomy.  X-rays showed that the desired correction 
had been obtained, and that progressive healing was taking 
place.  In June 1995, the veteran underwent removal of the 
Ilizarov external fixator.  

VA outpatient treatment records dated in July 1995 show that 
the veteran was found to have degenerative joint disease of 
the medial compartment of the left knee secondary to a 
malunion of a fracture of the left tibia, with osteotomy to 
correct the tibial alignment and to delay the progress of his 
left knee degeneration.  It was noted that the veteran would 
eventually require a left total knee replacement.  VA 
outpatient records include August 1995 X-rays of the left 
lower leg showing good tibial alignment, and no areas of bone 
destruction or sequestration.  In November 1995, the veteran 
was provided orthotic left shoe wedges and lifts for 
shortening of the left lower extremity.  

A report of VA orthopedic examination, conducted in January 
1996, cited the veteran's recent surgery to correct a left 
tibial malunion and varus deformity.  The veteran complained 
of postoperative pain throughout the left lower extremity, 
while examination disclosed swelling in the left calf and 
knee area, scars associated with the placement and removal of 
the external fixator, a bony protuberance on the lateral side 
of the proximal tibia, a decreased range of motion in the 
left knee, ankle and hip, and a one-inch shortening of the 
left leg, without evidence of angulation or false motion of 
the tibia or fibula.  X-rays of the left tibia and fibula 
showed bony remodeling and sclerotic changes associated with 
healing of previous fractures and osteotomies of the left 
tibia and fibula, with good alignment of the tibia and 
fibula, and findings unchanged from the previous 
postoperative X-rays.  X-rays of the left hip revealed mild 
bony spurring along the superior acetabular margin, without 
evidence of fracture or dislocation.  X-rays of the left knee 
revealed minimal bony spurring along the superior margin of 
the patella, without findings of joint space narrowing, 
fracture or dislocation.  X-rays of the left foot disclosed a 
mild talar peaking at the talonavicular joint, without bony 
abnormalities, evidence of fracture or dislocation, or soft 
tissue abnormalities.  X-rays of the left femur showed no 
bone, joint, or soft tissue abnormality, while X-rays of the 
left ankle revealed a mild bony spurring along the distal tip 
of the medial malleolus, the bone structures were mildly 
osteopenic, consistent with disuse, and the soft tissues were 
unremarkable.  The diagnosis was fracture of the left tibia-
fibula with residual pain and decreased range of motion.  

In April 1996, the veteran complained of left ankle pain and 
swelling, popping behind the patella, tenderness over the 
operative scar, and limitation of motion in the left knee and 
foot.  It was noted that his left tibial osteotomy was well-
healed, and that there were no more surgical options.  VA 
outpatient clinic X-rays of the left knee in August 1996 
disclosed degenerative joint disease with medial joint 
compartment narrowing.  

A report of VA orthopedic examination, conducted in September 
1996, noted the veteran's contention that his current left 
hip, knee, and ankle pain were due to his service-connected 
fractures of the left tibia and fibula in a 1974 motor 
vehicle accident, with healing of the fractures in a 
malunited position and a varus recurvatum alignment of the 
left tibia.  It was noted that a left knee arthroscopy in 
January 1995 showed Grade II changes in the medial femoral 
condyle and Grade III changes in the medial tibial plateau, 
and that the veteran underwent surgery in February 1995 to 
correct his malunion of the left tibia.  The examiner noted 
that the veteran did not use braces, ambulatory aids or any 
medication, and commented that the veteran was reticent to 
admit that he had gotten a good surgical result and took 
great pains to demonstrate that he was quite disabled.  

Examination of the veteran disclosed a mildly antalgic gait 
on the left.  Examination of the left hip revealed a full and 
pain-free range of motion comparable to the right hip, while 
examination of the left knee disclosed a moderate varus 
psuedolaxity, with mild tenderness over the medial aspect, a 
negative Lachman's sign and patellofemoral examination, and 
no evidence of effusion.  Left knee motion was from full 
extension to 130 degrees of flexion, without pain on motion.  
Examination of the left tibia showed a mild residual varus 
alignment of the left tibia over the distal portion of the 
bone, with good alignment of the lateral plane, and residual 
healing scars over the knee and tibia from the fixator pin 
sites.  The left ankle demonstrated a full range of pain-free 
motion, and no neurological deficits were found in the left 
lower extremity.  

X-rays of the pelvis showed that the hip joints were well-
preserved, with no evidence of degenerative changes [sic], 
while X-rays of the left knee were unremarkable [sic], and X-
rays of the left ankle were unremarkable [sic].  X-rays of 
the fracture sites revealed well-healed fractures, with 
abundant callus formation, and the tibia was in anatomic 
alignment in the lateral plane, while a mild varus alignment 
was seen in the coronal plane.  A segmental defect of the 
fibula due to the osteoclasis performed to achieve tibial 
correction was noted.  The diagnosis was left tibial 
diaphyseal fracture, with malunion on healing, and subsequent 
realignment of the malunited bone, well-healed, and with 
excellent result but a mild varus alignment of the tibia; and 
moderate persistent discomfort over the old fracture site.  
The examiner further stated that there was low back and left 
hip pain that might be related to the veteran's gait 
abnormality and should be considered an overuse syndrome or 
chronic strain, without findings of any specific pathology of 
the hip or ankle.  He expressed the opinion that the medial 
arthrosis of the left knee shown on arthroscopy in January 
1995 was due to the veteran walking on a varus extremity over 
a period of 20 years, and was definitely related to and the 
result of the old fracture injury. 

As noted, the rating decision of October 1996 granted service 
connection for a left knee arthrosis, evaluated as 10 percent 
disabling, and for overuse syndrome of the left hip, 
evaluated as noncompensably disabling.  The 20 percent 
evaluation for the veteran's service-connected residuals of 
fracture of the left tibia and fibula was continued.  Service 
connection was denied for a left ankle disability as 
secondary to the veteran's service-connected residuals of 
fracture of the left tibia and fibula.  That decision was not 
appealed and became final after one year.

VA outpatient clinic X-rays of the left knee in August 1997 
disclosed degenerative joint disease with medial compartment 
narrowing and sclerosis, while X-rays of the left tibia and 
fibula showed healed fractures of the left tibia and fibula, 
with a persistent bone defect in the proximal to mid-portion 
of the fibula, and screws in both bones.  X-rays of the 
lumbosacral spine showed no evidence of fracture, 
dislocation, or bone destruction, and interspaces and 
vertebral heights were well maintained.  

Also as noted, a Board decision of August 1997 denied the 
veteran's appeal for a rating in excess of 20 percent for his 
service-connected postoperative residuals of fracture of the 
left tibia and fibula.  On May 11, 1998, the claimant applied 
for increased ratings for his left knee and left hip 
disabilities and his left tibia and fibula fractures.  

A report of VA orthopedic examination, conducted in June 
1998, cited the veteran's history of inservice fractures of 
the left tibia and fibula, with malunion of the left tibia on 
healing and subsequent osteotomy at the fracture site and 
external fixation to correct a varus deformity of the left 
tibia.  The veteran currently complained of low back pain and 
left hip, knee and lower extremity discomfort on standing or 
walking.  Examination disclosed a mildly antalgic gait to the 
left, and normal strength and range of motion in the lumbar 
spine, without tenderness on palpation and no abnormalities 
on examination.  Examination of the left hip disclosed 
extension to 0 degrees and limitation of flexion to 100 
degrees, while examination of the left knee revealed full 
extension, flexion limited to 120 degrees, mild laxity, mild 
midline joint tenderness, and a mild residual varus alignment 
with well-healed surgical scars and external fixator pin 
sites, without evidence of effusion or pain on motion.  X-
rays of the left tibia and knee revealed post-traumatic 
changes of the left tibia and post-traumatic medial arthrosis 
of the left knee; absence of a short segment of the proximal 
left fibula, narrowing of the medial aspect of the left knee 
joint space.  The diagnosis was history of left tibia-fibula 
fracture, status post external fixator placement with chronic 
residual discomfort; and mild medial arthrosis of the left 
knee.  

A rating decision of July 1998 denied a rating in excess of 
20 percent for the veteran's service-connected left tibia and 
fibula fractures; a rating in excess of 10 percent for his 
left knee arthrosis; and a compensable rating for his overuse 
syndrome of the left hip, giving rise to the instant appeal.  

In September 1998, the veteran requested a MRI scan of all 
joints in his left lower extremity.  At his personal hearing 
on appeal held in July 1999 before an RO Hearing Officer, the 
veteran testified that he experienced pain from his left knee 
to his left ankle, with swelling in his left ankle and a 
left-sided limp on ambulation; that he has scarring from the 
external fixator used to correct his angulation of the left 
tibia; that he experiences pain and swelling on a daily 
basis, worsening throughout the day; that all of his medical 
treatment has been received through VA medical facilities; 
that he is limited in walking more than two blocks due to 
pain in his left lower extremity; that his pain and swelling 
is predominently located in the left ankle and knee; that he 
uses a left knee brace or sleeve to control swelling; that he 
continues to have a residual deformity of the left tibia; and 
that he has a looseness or bony deformity of the left ankle 
that causes him pain.  

The veteran's representative called attention to VA X-rays 
taken in June 1996 and June 1998 showing bony spurring and 
narrowing of the joint space of the left knee, consistent 
with arthritis of the left knee joint, as well as X-ray 
evidence of bony spurring in the left hip joint, and noted 
that the veteran had requested an MRI scan of his left lower 
extremity joints, but been refused.  The veteran testified 
that he had pain, swelling, stiffness, popping, limitation of 
motion, and laxity of the left knee, and daily left hip 
grating, stiffness and pain on motion.  A transcript of the 
testimony is of record.  

VA outpatient clinic records dated in September 1998 show 
that the veteran was seen for complaints of pain and swelling 
of the left knee.  Examination disclosed a decreased range of 
left knee motion, with a diagnostic impression of 
exacerbation of degenerative joint disease of the left knee 
due to overuse.  In June 1999, the veteran complained of left 
knee and back pain, while examination disclosed intact 
sensation and full muscle strength (5/5) in the left lower 
extremity, with active reflexes.  A discrepancy in leg length 
was noted, and the veteran was referred to the orthotic 
clinic for a 1/2-inch left heel lift.  VA outpatient clinic X-
rays of the left tibia and fibula in September 1999 revealed 
old fractures of the tibia and fibula, degenerative changes 
of the left knee with narrowing of the joint space.  

VA outpatient clinic records dated in November 1999 show that 
the veteran complained of left leg pain, and it was noted 
that X-rays of his left knee revealed degenerative changes of 
the left knee with narrowing of the joint space.  In December 
1999, he was seen for complaints of left knee swelling and 
pain on weight-bearing, as well as left hip, right knee, and 
low back pain.  Subsequent examination in December 1999 
disclosed medial movement of the patella on flexion, with no 
warmth, crepitus or effusion of the knee, a negative anterior 
and posterior drawer's test, and no medial or lateral 
instability of the knees.  The assessment was tibia and 
fibula fracture, with left lower extremity shortening, and 
degenerative joint disease.  In January 2000, the veteran was 
found to have no joint effusion, no knee instability, and a 
negative McMurray's and anterior drawer's sign.  His lower 
extremities were measured, and a 3/4 -inch shortening of the 
left lower extremity was demonstrated.  It was recommended 
that he stop wearing his new orthotic shoes due to increased 
pain.  

X-rays of the left knee in January 2000 revealed degenerative 
osteoarthritic changes, with narrowing of the medial joint 
space, mild chondromalacia of the left patella, and a 
calcific deposit in the left popliteal fossa.  X-rays of the 
left ankle in January 2000 showed degenerative changes of the 
left ankle with narrowing in the left ankle mortise, a small 
sesamoid bone in the region of the left ankle mortise, and 
small, well circumscribed areas in the distal left tibia and 
fibula, thought possibly to be small cyst formations.  VA 
outpatient treatment records dated in February 2000 noted 
symptoms of left knee and left ankle pain.  Examination 
disclosed significant left varus deformity of the left tibia, 
but his left knee was found not to have deteriorated to any 
extent since his 1995 surgery.  The examiner recommended that 
the veteran lose weight and wear a knee brace.  In April 
2000, the veteran indicated that his weight had shot up since 
his left leg surgery in 1995.  

A rating decision of August 2000 continued the 10 percent 
evaluation for the veteran's left knee arthrosis.

VA outpatient clinic records dated in November 2000 show that 
the veteran was seen for complaints of low back and left knee 
pain, and problems with climbing ladders.  He had an antalgic 
gait on the left, and a persistent genu varum causing unequal 
shoe wear, while X-rays of the left knee revealed 
degenerative changes with narrowing of the joint compartment, 
sclerosis and hypertrophic spurring of the articular margins, 
prominence of the intertibial tubercles, and mild spurring of 
the patella.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.321(a), Part 4, § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely related.  38 C.F.R. Part 4, § 4.20 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required residuals are not shown. 38 C.F.R. Part 4, § 
4.31 (2001).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2001).  In  Epstein v. Brown, 6 Vet. App. 259, 262 (1994), 
it was held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (2001) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in  38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The Court has further held that in evaluating a service-
connected disability, functional loss due to pain under  38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 must be considered.  The Court also 
held that, when a Diagnostic Code does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, those provisions are for consideration, and 
that the rule against pyramiding set forth in  38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca, id., at 206-7. 

Title 38 C.F.R. Part 4, § 4.27 (2001) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Words such as 
"slight", "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. Part 4, § 4.6 (2001).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96, the rating schedule is based upon the average 
impairment of earning capacity due to disease or injury, and 
application of the schedule recognizes that the rated 
disabilities interfere with employment.  38 C.F.R. 
§ 3.321(b)(1) is "implicated only where there is evidence 
that the disability picture presented by a veteran would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule."  
VAOPGCPREC 6-96. 

A Rating in Excess of 20 percent for Postoperative Residuals 
of Fractures of the Left tibia and Fibula

The veteran's service-connected postoperative residuals of 
fracture of the left tibia and fibula are currently rated as 
20 percent disabling under the provisions of  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5262, based upon impairment of 
the tibia and fibula.  

Diagnostic Code 5262 provides a 20 percent evaluation where 
there is impairment of the tibia and fibula with moderate 
knee or ankle disability, a 30 percent evaluation where there 
is malunion of the tibia and fibula, with marked knee and 
ankle disability, and a 40 percent evaluation where there is 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5262 (2001).  In this case, there is no current evidence 
of hyperostosis of the fracture site, no evidence of marked 
knee and ankle disability stemming from his postoperative 
fractures of the left tibia and fibula, and no evidence of 
nonunion of the tibia and fibula with loose motion.  

Diagnostic Code 5263 provides a 10 percent evaluation for 
genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated).  As 
genu recurvatum is not clinically demonstrated and would not 
afford the claimant an increased evaluation, rating his 
postoperative residuals of left tibia and fibular fracture 
under that diagnostic code would be improper and would not 
afford the veteran an increased rating evaluation.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5263 (2001).  

Diagnostic Code 5275 provide a 20 percent evaluation for 
shortening of a lower extremity where the shortening is at 
least 2 to 2 1/2 inches, while higher evaluations under that 
diagnostic code require a greater degree of lower extremity 
shortening.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5275 
(2001).  A shortening of a lower
extremity by 3/4-inch, as currently demonstrated, does not 
warrant a compensable evaluation under that diagnostic code.  

The medical evidence of record shows that the veteran's 
service-connected postoperative residuals of fracture of the 
left tibia and fibula are currently manifested by well-healed 
fracture and osteotomy sites, a mild residual varus alignment 
of the distal left tibia in the coronal plane, a segmental 
defect in the left fibula due to corrective surgery, moderate 
persistent discomfort over the fracture site, and a 3/4 -inch 
shortening of the left lower extremity, with X-ray evidence 
of abundant callus formation and no evidence of bone 
destruction or sequestration.  
Such would not warrant assignment of the current 20 percent 
evaluation under DC 5262, based upon the cited criteria and 
the current clinical findings.

The Board notes, however, that under DC 5262, impairment of 
the tibia and fibula is based upon the resulting knee or 
ankle disability.  No relationship between the veteran's 
postoperative residuals of fracture of the left tibia and 
fibula and his left ankle complaints has been clinically 
demonstrated by competent medical evidence, and service 
connection for his left ankle complaints has been denied and 
not appealed.  The evidence of record shows that the 
veteran's left knee disability is secondary to his service-
connected fractures of the left tibia and fibula, and is 
currently manifested by a mildly antalgic gait, mild medial 
joint line tenderness, limitation of flexion to 120 degrees, 
mild chondromalacia of the left patella, pain on weight-
bearing, and X-ray evidence of medial compartment narrowing 
and sclerosis, hypertrophic spurring of the articular 
margins, and bony spurring along the superior margin of the 
patella, without objective evidence of pain on motion.  

Knee disability is rated on the basis of ankylosis, or bony 
fixation (DC 5256); recurrent subluxation or instability (DC 
5257); dislocation of a semilunar cartilage, with episodes of 
"locking", pain, and effusion into the joint (DC 5258); 
symptomatic residuals of removal of a semilunar cartilage (DC 
5259); limitation of knee flexion (DC 5261); or limitation of 
knee extension (DC 5262).  In this case, the evidence of 
record does not demonstrate left knee ankylosis, subluxation, 
instability or dislocation of a semilunar cartilage, 
symptomatic residuals of removal of a semilunar cartilage, or 
limitation of extension, and evaluation of the veteran's 
postoperative residuals of fracture of the left tibia and 
fibula under DC 5256, 5257, 5258, or 5259 would be improper, 
as the criteria for a rating under any of those diagnostic 
codes are not shown to be met.  

Further, the medical evidence of record demonstrates that the 
veteran's left knee flexion is limited to 120 degrees, which, 
under the provisions of DC 5261, does not warrant a 
compensable evaluation.  He also has chondromalacia of the 
left knee, 
which is rated as osteomalacia under DC 5014, and evaluated 
as degenerative arthritis based upon limitation of motion of 
the affected parts.  In this case, a compensable limitation 
of left knee motion is not shown, and the current 20 percent 
rating is based upon the veteran's demonstrated mild residual 
varus alignment of the distal left tibia in the coronal 
plane, segmental defect in the left fibula due to corrective 
surgery, moderate persistent discomfort over the fracture 
site, and a 3/4 -inch shortening of the left lower extremity, 
with X-ray evidence of abundant callus formation and no 
evidence of bone destruction or sequestration.  

In view of those limited findings of disability attributable 
to the veteran's service-connected postoperative residuals of 
tibia and fibula fracture, the Board finds that a rating in 
excess of the currently assigned 20 percent evaluation for 
that disability is not warranted.  


Entitlement to a Rating in Excess of 10 Percent for Traumatic 
Arthritis of the Left Knee

The veteran's service-connected left knee disability is 
secondary to his service-connected postoperative residuals of 
tibia and fibula fracture, and is currently rated as 10 
percent disabling under the provisions of  38 C.F.R. Part 4, 
§ 4.7a, Diagnostic Code 5010 (2001), based upon X-ray 
evidence of arthritis which is shown by competent medical 
evidence to be due to the veteran's "walking on a varus 
extremity over a period of 20 years" and is thus evaluated 
as traumatic arthritis. 

As noted, the medical evidence of record shows that the 
veteran's service-connected left knee disability is currently 
manifested by a mildly antalgic gait, mild medial joint line 
tenderness, limitation of flexion to 120 degrees, mild 
chondromalacia of the left patella, pain on weight-bearing, 
and X-ray evidence of medial compartment narrowing and 
sclerosis, hypertrophic spurring of the articular margins, 
and bony spurring along the superior margin of the patella, 
without objective evidence of swelling, stiffness, popping, 
laxity or instability of the left knee.  Except for his 
traumatic arthritis of the left knee joint, including medial 
compartment narrowing and sclerosis, hypertrophic spurring of 
the articular margins, and bony spurring along the superior 
margin of the patella, those manifestations are currently 
evaluated under DC 5262 as manifestations of his 
postoperative residuals of left tibia and fibula fractures, 
and together with X-ray evidence of traumatic arthritis, 
provide the basis for the 20 percent evaluation assigned for 
that disability.  To evaluate those manifestations again as 
left knee disabilities would compensate the vetera twice for 
the same disabilities, and thus violate the provisions of 
38 C.F.R. Part 4, § 4.14 (2001), which provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided. 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  

The veteran's limitation of left knee motion to 120 degrees 
is noncompensable under the appropriate diagnostic code (DC 
5260).  Thus, that disability is assigned a 10 percent 
evaluation under diagnostic code 5010, based upon X-ray 
findings of medial compartment narrowing and sclerosis, 
hypertrophic spurring of the articular margins, and bony 
spurring along the superior margin of the patella.  While 
there are no objective clinical findings of pain on motion of 
the left knee, the record shows evidence of pain on weight-
bearing, as contemplated by 38 C.F.R. Part 4, § 4.59 (2001), 
and that clinical finding of pain on weight-bearing is 
evaluated as a postoperative residual of tibia and fibula 
fractures under DC 5262.  Taking into consideration the 
veteran's demonstrated traumatic arthritis of the left knee 
joint, the Board finds that a rating in excess of 10 percent 
for his service-connected traumatic arthritis of the left 
knee is not warranted.  

Entitlement to a Compensable Rating for a Left Hip Disability

The veteran's service-connected left hip disability is 
currently rated as noncompensably disabling under the 
provisions of  38 C.F.R. Part 4, § 4.7a, Diagnostic Code 
5253, which provides a 10 percent evaluation for limitation 
of flexion of the thigh to 45 degrees and a 20 percent 
evaluation for limitation of flexion of the thigh to 30 
degree.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned when the required residuals are not shown. 
38 C.F.R. Part 4, § 4.31 (2001).  

Other potentially applicable diagnostic codes for rating hip 
disability include ankylosis of the hip (DC 5250); limitation 
of extension of the hip (DC 5251); and flail joint of the hip 
(DC 5254).  However, there is no clinical finding of 
ankylosis, limitation of extension, or flail joint of the 
veteran's left hip, and evaluation under those diagnostic 
codes is not warranted.  

The medical evidence of record shows that the veteran's 
service-connected left hip disability is currently manifested 
by limitation of flexion to 100 degrees, versus normal hip 
flexion of 125 degrees; X-ray evidence of bony spurring along 
the superior acetabular margin, and objective evidence of 
pain on motion.  

As previously noted in this decision, under Diagnostic Code 
5010, arthritis due to trauma and substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved (DC 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined and not added, under Diagnostic 
Code 5003.

The veteran's traumatic arthritis of the left hip, shown as 
bony spurring along the superior acetabular margin, is not 
manifested by a compensable limitation of motion.  Neither is 
there objective clinical evidence of left hip grating or 
stiffness.  However, a 10 percent evaluation is warranted 
based solely upon the X-ray evidence of bony spurring along 
the superior acetabular margin, while the objective evidence 
of pain on motion warrants assignment of an increased rating 
of 20 percent under the provisions of 38 C.F.R. Part 4, 
§ 4.59 (2001).  The Board thus concludes than an increased 
rating of 20 percent is warranted for traumatic arthritis of 
the left hip with pain on motion.  To the extent indicated, 
that claim is allowed.

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  The fact that the veteran 
is currently engaged in full time employment militates 
against a conclusion that his service-connected disabilities 
cause marked interference with employment.  Neither is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 20 percent for postoperative residuals 
of fracture of the left tibia and fibula is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.

An increased rating of 20 percent for traumatic arthritis of 
the left hip is granted, subject to controlling regulations 
governing the payment of monetary benefits.  


REMAND

The veteran has filed a Notice of Disagreement with the 
effective date assigned for the grant of service connection 
for degenerative joint disease of the lumbar spine with 
limitation of motion by rating decision of January 2001.  
Although a May 2001 rating decision granted an earlier 
effective date of February 1, 1995, for the grant of service 
connection for his lumbar disability, the veteran has 
continued his appeal, seeking an effective date prior to 
February 1, 1995, for the grant of service connection for 
that disability.  The RO's failure to issue a Statement of 
the Case in response to the veteran's Notice of Disagreement 
requires remand, rather than referral, pursuant to the United 
States Court of Appeals for Veterans Claims decision in 
Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

The RO should issue a Statement of the 
Case concerning the appeal for an 
effective date prior to February 1, 1995, 
for the grant of service connection for 
degenerative joint disease of the lumbar 
spine with limitation of motion.  The 
appellant and his representative should 
be given the opportunity to respond 
thereto.  The appellant is hereby 
notified that he must file a substantive 
appeal in response to the Statement of 
the Case in order to complete his appeal 
as to this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

